         Case 1:21-mj-00174-ZMF Document 16 Filed 05/03/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
                v.                           :
                                             :       Crim No. 1:21-MJ-174 (ZMF)
PAUL WESTOVER,                               :
                                             :
                        Defendant.           :


                     NOTICE OF CHANGE OF CONTACT INFORMATION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that Jessica Arco, previously assigned in a primary

capacity to the above-captioned matter, has changed titles and contact information, which can be

found below. This is notice of her updated contact information and role, and all ECF and any other

notifications   to    Ms.   Arco   should   be   directed   to   the   following   email   address:

jessica.arco@usdoj.gov.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No.415793


                                      By:              /s/ Jessica Arco
                                             Jessica Arco
                                             Trial Attorney
                                             Detailee - U.S. Attorney’s Office for the District of
                                             Columbia
                                             D.C. Bar No. 1035204
                                             555 4th Street NW
                                             Washington, DC 20530
                                             Jessica.arco@usdoj.gov
                                             (202) 514-3204
